Order of July 27, 1933, modified in the following respects: By substituting in the second ordering paragraph a provision for the payment of fifteen dollars per week in lieu of twelve dollars, and adding after the word “ support ” the words “ of herself; ” the third ordering paragraph is modified by striking out the part thereof after the word “ until ” and substituting in lieu thereof the words “ the further order of the court; ” the fourth ordering paragraph is struck out on the ground that no application was made for the relief asked for therein and the question was not before the court; another paragraph is added to the order, to wit: “ Ordered that the plaintiff may, at any time when there is a material change in the financial condition of the defendant, apply for an increase in the amount of alimony allowed for the support of herself and her son Robert; and may apply to vacate the stay of the order granted on June 23,1933, upon showing a material change in the financial condition of the defendant.” As so modified the order is affirmed, with ten dollars costs and disbursements to appellant. No opinion. Lazansky, P. J., Young, Kapper, Tompkins and Davis, JJ., concur.